DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 5/20/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 5/20/2022 is also acknowledged.  
The elected species read upon claims 1-3, 5, 7-13, 18 and 21.  Claims 4, 6, 14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-13, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agudelo et al (PLOS ONE 7(8):e43814 (13 Pages), 2012).
Claim 1 is drawn to a composition comprising a single protein (more specifically, an albumin (claims 2-3)) having one or more molecules of a pharmaceutical agent (more specifically, doxorubicin (claims 5 and 7-10) tightly bound therein.
Agudelo et al teach drug-protein complexes of doxorubicin with bovine serum albumin (DOX-BSA) as well as doxorubicin with human serum albumins (DOX-HSA), furthering noting that “doxorubicin… bind strongly to BSA and HSA” (Abstract; see also Figure 8A, 8A’, 8C and 8C’).
Accordingly, claims 1-3, 5 and 7-10 are anticipated.
Claims 11-13 are drawn to the composition of claim 1 wherein the tightly bound pharmaceutical agent has: a maximum tolerated dose that is at least 10% than the maximum tolerated dose of the free form of pharmaceutical agent alone (claim 11), a UV absorbance that is shifted by at least 1 nm compared to a corresponding un-tightly bound pharmaceutical agent in aqueous media (claim 12), and/or a difference in absorption, fluorescence, circular dichroism spectra, or FTIR compared to a corresponding un-tightly bound pharmaceutical agent in aqueous media (claim 13). 
Regarding claims 11-13, although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” (In re Best, Bolton, and Shaw, 562 F2d 1252 (CCPA 1977); see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on.”).  In the instant case, the claimed and prior art products appear to be identical.  As such, absent evidence to the contrary, it is asserted that the DOX-albumin drug-protein complexes taught by Agudelo et al would necessarily provide the outcomes recited by claims 11-13.  As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.   
Accordingly, claims 11-13 are also anticipated.
Claim 18 is drawn to the composition of claim 1 further comprising a pharmaceutically acceptable carrier.
As taught by Agudelo et al, “[p]rotein (BSA or HSA) was dissolved in aqueous solution (40 mg/ml or 0.5 mM) containing 10 mM Tris-HCl buffers (pH 7.4)” and “[a] drug solution of 1 mM was prepared in 10 mM Tris-HCl and diluted to various concentrations in Tris-HCl (pH 7.4)” (Page 3, Column 1, Preparation of Stock Solutions).
As such, the composition of Agudelo et al contains water, which entails a pharmaceutically acceptable carrier (see instant Specification, Paragraph 0110: “[t]he liquid carrier or vehicle can be a solvent or liquid dispersion medium comprising, for example, water”).
Accordingly, claim 18 is also anticipated.
Claim 21 is drawn to the composition of claim 1 as further limited by claims 3, 9 and 11 and is, thus, anticipated for the same reasons as applied to each of claims 1, 3, 9 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611